Title: To Thomas Jefferson from Wilson Cary Nicholas, 14 December 1804
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Norfolk Dec. 14. 1804
                  
                  By the last mail I had the pleasure to receive your favour of the 6th. instant. I feel myself very much embarrassed how to act; I have not considered myself at liberty either to communicate my intentions of resigning, or to take such measures in the office for closing my business as wou’d discover that intention. Being obliged to be at home early in Jany. I fear it wou’d be impossible for me to close my business, after it wou’d be proper to avow my intention to resign, and within the time by which I must be at Warren. I think it essential to my safety, that I shoud be here from the time it is known that I mean to give up the office, until a complete transfer is made to my successor: Under these impressions, I have taken the liberty to withhold your letter to Col. Newton, and to request that I may be permitted to delay my resignation until I can go to Albemarle and return. I will at any time that you may approve after my return, resign the office, or I will hold it to the end of the next quarter, or complete the year from the time of my coming here, as you may think most proper. I am really ashamed of being so troublesome to you, and of the appearance of so much unsteadiness. When I wrote you in Nov. asking permission to resign, I expected to have heard from you in reply by the first of decr. which wou’d have given me a month to prepare for my departure. Under the present circumstances almost the whole month of Decr. will elapse before it wou’d be proper for me to do any thing by which my intentions cou’d be discovered, and then it wou’d not be practicable to close my business so as to be at home by the time I most anxiously wish to be there. In keeping up your letter, I take a liberty that I cannot fully reconcile to myself, it is the less justifiable because I have so often experienced proofs of your goodness to me; I ought not therefore to trespass upon a disposition that has been manifested in my favour beyond my deserts. I beg the favour of an answer to this letter as soon as possible; I shall feel the utmost anxiety until I know that I am forgiven by you, and that you do not disapprove of what I have done. 
                  I am Dear Sir, with the highest sentiments of respect & esteem your much obliged hum. Servt
                  
                     W. C. Nicholas 
                     
                  
               